DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1)	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered.
 Response to Amendment
2)	 Applicant’s amendments to the claims filed 02/08/2021 are accepted. Claims 8, 15, 18, and 22 are amended.
Response to Arguments
3)	Applicant’s arguments, see Page 7, section titled “Rejections Under 35 U.S.C. § 112, second paragraph”, filed 02/08/2021, with respect to claim 18 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claim 18 has been withdrawn. 
Applicant's arguments filed 02/08/2021 have been fully considered but they are not persuasive.
Regarding independent claims 8 and 22, Applicant argues that Burgess (U.S. PGPUB 20090036918), hereinafter Burgess does not teach the amended recitation of “engaging a bottom surface of a flexible pad, from a central point radially outward, .
Claim Rejections - 35 USC § 112
4)	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5)	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


6)	Claims 8-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claims 8 and 15 recite the limitation “engaging a bottom surface of a flexible pad, from a central point radially outward”, in their respective lines 2-3. However, neither the specification nor the drawings provide support for this limitation, specifically “from a central point radially outward”. Applicant’s specification as originally filed, paragraph [0021] recites “the port 103 can be substantially centrally located within the body 101”. However, this is does not support the claimed “engaging a bottom surface of a flexible pad, from a central point radially outward”. Therefore, the claim does not meet the written description requirement, and is found to have introduced new matter.
	Claim 22 recites the limitation “a flexible body having a bottom surface being designed to engage, from a central point radially outward” in lines 2-3. However, neither the specification nor the drawings provide support for this limitation, specifically “from a central point radially outward”. Applicant’s specification as originally filed, paragraph [0021] recites “the port 103 can be substantially centrally located within the body 101”. However, this is does not support the claimed “a flexible body having a bottom surface 
	Claims 9-14 and 28 are rejected under 35 U.S.C. 112(a) by virtue of their dependence on claim 8.
	Claims 16-21 are rejected under 35 U.S.C. 112(a) by virtue of their dependence on claim 15.
	Claims 23-27 are rejected under 35 U.S.C. 112(a) by virtue of their dependence on claim 22.
7)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


8)	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9)	Claims 8-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8, 15, and 22 recite the limitation "a central point radially outward" in their respective lines 2-3.  However, it is unclear what “a central point” is meant to describe, as there is no context for the placement of this central point. Additionally, if “a central point” is meant to describe a central point of the flexible pad, it is unclear how one is to engage the bottom surface of the flexible pad from the central point of the flexible pad, as the exact central point of the flexible pad is where 103, the port where surgical 
Claim Rejections - 35 USC § 102
10)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12)	Claims 8-9, 12, 14, 22, and 25-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burgess.
	Regarding claim 8, Burgess teaches a method [Paragraph 0041] comprising: engaging a bottom surface (bottom surface of Fig. 3; 33 and internal surface of Fig. 3; 5) of a flexible pad (Fig. 3; 5 and 33), from a central point radially outward (Examiner interprets a central point of 33 to be capable of being engaged radially outward) against a surface (Fig. 3; 3) of a surgical site (Examiner interprets the surgical site to be anything covered by the flexible pad) to form a gas seal between the pad and the surgical site [Paragraph 0041], the pad having a port (Fig. 3; 15) in alignment with the surgical site; inserting a surgical instrument (Fig. 3; 17) through the port into the surgical 
Regarding claim 9, Burgess teaches the method of claim 8, the step of communicating further comprising: introducing the fluid flow from a fluid source (Fig. 4;
25) to a first opening of a lumen (shown in Annotated Fig. 3-1); and exiting the fluid from a second opening of the lumen (shown in Annotated Fig. 3-1) [Paragraph 0041].

    PNG
    media_image1.png
    406
    623
    media_image1.png
    Greyscale

Annotated Fig. 3-1
Regarding claim 12, Burgess teaches the method of claim 8, the step of placing further comprising adhering, by an adhesive (Fig. 3; 33) disposed over at least a portion of a surface of the pad over the surgical site [Paragraph 0041].
Regarding claim 14, Burgess teaches the method of claim 8, further comprising advancing a tip of the surgical instrument to a target anatomical structure [Paragraph 0041].
Regarding claim 22, Burgess teaches an apparatus (Fig. 3; 1) comprising: a flexible body (Fig. 3; 5 and 33) having a bottom surface (bottom surface of Fig. 3; 33 

    PNG
    media_image2.png
    387
    610
    media_image2.png
    Greyscale

Annotated Fig. 3-2

Regarding claim 26, Burgess teaches the apparatus of claim 22, further comprising an adhesive (Fig. 3; 33) disposed over at least a portion of the one surface of the body to aid in forming the gas seal over the surgical site [Paragraph 0041].
Regarding claim 27, Burgess teaches the apparatus of claim 22, wherein the channel extends along a surface of the body (Examiner interprets the portion of the body which the channel moves through, as shown in Annotated Fig. 3-2, to be “a surface” of the body, thus making the channel extend along said surface of the body).
Regarding claim 28, Burgess teaches the apparatus of claim 8, wherein at least a portion of the pad is inserted into the insertion site of a patient (as shown in Fig. 3, where a lumen (11) is inserted into the insertion site).
Claim Rejections - 35 USC § 103
13)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

15)	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over
Burgess.
Regarding claim 10, Burgess teaches the method of claim 8. However, Burgess does not teach wherein the fluid flow includes an insufflation gas.
Burgess further teaches, in a separate embodiment, wherein the fluid flow includes an insufflation gas [Paragraph 0045]; and that one or more features of any embodiment can be combined with features of another embodiment [Paragraph 0051].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had the fluid flow of Burgess include an insufflation gas, as it is well-known in the art, or else to create a view space during surgery [Paragraph 0045].
Regarding claim 11, Burgess teaches the method of claim 10, wherein the step of communicating further comprises insufflating the surgical site with the insufflation gas [Paragraph 0045].
16)	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Burgess in view of Lühmann.
Regarding claim 13, Burgess teaches the method of claim 8. However, Burgess is silent to further comprising grasping and pulling a tab extending from the pad to remove the pad from the surgical site.
Lühmann teaches an adhesive device (as shown in Fig. 1) with a grip (Fig. 1; 5) that is designed to be grasped and pulled to remove the device [Col. 1, lines 45-57]. It would have been obvious to one of ordinary skill in the art to have given the method of 
17)	Claims 15-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Burgess in view of Knight.
Regarding claim 15, Burgess teaches a method of endoscopic procedure [Paragraph 0031], comprising: engaging a bottom surface (bottom surface of Fig. 3; 33 and internal surface of Fig. 3; 5) of a flexible pad (Fig. 3; 5 and 33), from a central point radially outward (Examiner interprets a central point of 33 to be capable of being engaged radially outward) against a surface (Fig. 3; 3) over an incision at a surgical site (Examiner interprets the surgical site to be anything covered by the flexible pad and) to form a gas seal between the pad and the surgical site [Paragraph 0041], the pad having a port (Fig. 3; 15) in alignment with the incision; and inserting an endoscopic instrument (Fig. 3; 17) through the port into the incision while maintaining a gas-sealed engagement with the endoscopic instrument [Paragraph 0041]. Burgess is silent to the method being a method of endoscopic vessel harvesting; the endoscopic instrument being an endoscopic vessel harvester; insufflating the surgical site by introducing gas flow into the incision; and harvesting a target vessel using the endoscopic harvester.
Burgess further teaches, in a separate embodiment, using insufflation gas to insufflate a surgical site via introduction of gas flow into the incision [Paragraph 0045]; and that one or more features of any embodiment can be combined with features of another embodiment [Paragraph 0051]. It would have been obvious to one of ordinary 
Knight teaches a method for removing a vessel from a patient’s body using an endoscopic vessel harvester [Col. 2, line 40 – Col. 3, line 29] (Examiner interprets the combination of the optical dissector (Fig. 4; 10) and the endoscope being fed through the lumen of the optical dissector to be an endoscopic vessel harvester). It would have been obvious to one of ordinary skill in the art before the effective filing date of the
claimed invention to have had the method of Burgess include the method of endoscopic vessel harvesting with an endoscopic vessel harvester, as taught by Knight, as it is known in the prior art to use an endoscopic instrument in such a manner.
Regarding claim 16, Burgess in view of Knight teaches the method of claim 15, the step of placing further comprising adhering, by an adhesive (Fig. 3; 33) disposed over at least a portion of a surface of the pad, the pad over the surgical site [Paragraph 0041].
Regarding claim 18, Burgess in view of Knight teaches the method of claim 15, further comprising advancing a tip of the endoscopic vessel harvester to the target vessel [Paragraph 0041].
Regarding claim 19, Burgess in view of Knight teaches the method of claim 15, further comprising cutting the incision at the surgical site [Paragraph 0041].

Regarding claim 21, Burgess in view of Knight teaches the method of claim 15. While Burgess in view of Knight does not explicitly teach wherein the introducing the insufflation gas flow from the fluid source is through the port in the body into the incision, Burgess does teach wherein insufflation gas flow from the fluid source is through a port into the incision [Paragraph 0039, 0045]; that the ports may be sized to accommodate one or more tools passing therethrough [Paragraph 0032]; and that one or more features of any embodiment can be combined with features of another embodiment [Paragraph 0051]. Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have had the introduction of the insufflation gas flow from the fluid source be through the port in the body into the incision, as taught by Burgess. Doing so would enable the user to have greater control over the devices being used.
18)	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Burgess in view of Knight, further in view of Lühmann.
Regarding claim 17, Burgess in view of Knight teaches the method of claim 15. However, Burgess in view of Knight is silent to further comprising grasping and pulling a portion of the pad to remove the pad from the surgical site.
Lühmann teaches an adhesive body (as shown in Fig. 1) with a portion (Fig. 1; 5) that is designed to be grasped and pulled to remove the device [Col. 1, lines 45-57]. It would have been obvious to one of ordinary skill in the art to have given the method of 
19)	Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over
Burgess in view of Ortiz.
Regarding claim 23, Burgess teaches the apparatus of claim 22. However, Burgess fails to teach further comprising a stiffener situated within the sealing member to provide reinforcement to the sealing member.
Ortiz teach a sealing member (Fig. 1; 18) having a stiffener (Fig. 13; 134/136) situated within the sealing member to provide reinforcement to the sealing member [Paragraph 0101]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had the apparatus of Burgess include a stiffener, as taught by Ortiz. Doing so would prevent eversion of the sealing member when the surgical device is removed [Paragraph 0101].
Regarding claim 24, Burgess in view of Ortiz teaches the apparatus of claim 23. Ortiz further teaches wherein the stiffener includes one or more geometric protrusions extending therefrom to provide a bonding surface for the body and the stiffener [Paragraph 0101, lines 14-17].
Conclusion
20)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        
/THEODORE J STIGELL/Primary Examiner, Art Unit 3783